DETAILED ACTION

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because Fig. 2 element S12 “Perform Tasks/Being Unable to Perform Tasks” should element S14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections

Claims 1, 3-5, and 7 are objected to because of the following informalities:  
Claim 1 line 22 limitation of “to a plurality of workers of the template worker pool…” should read “to the plurality of workers of the template worker pool…”.
Claim 3 line 1 “the method…” should read “The method…”.
Claim 3 line 2, “the clustering the plurality of first projects…” should read “the clustering of the plurality of first projects…”.
Claim 4 line 1 limitation of “wherein the evaluating the predicted difficulty level…” should read “wherein the evaluating of the
Claim 5 line 2, “to reliability of the evaluation…” should read “to a reliability of the evaluation…”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
		(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. As written, it is unclear whether claim 7 is a product claim or a method claim. Therefore, claim 7 is considered indefinite.

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is a product claim that is dependent upon method claim 1.  Claim 7 should be written in independent form. Applicant may cancel the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and Apparatus for Automatically Generating Worker Pool Based on Functional Element and Difficulty Level of Crowdsourcing-Based Project”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-7 are directed to a statutory category, namely a process (claims 1-6) and a manufacture (claim 7).
Step 2A (1): Independent claims 1 and 7 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior) and Mental Processes, based on the following claim limitations: “A method of generating a worker pool based on a functional element and a difficulty level of a crowdsourcing-based project, the method comprising: identifying functional elements of a plurality of completed crowdsourcing-based projects (hereinafter, first projects); evaluating difficulty levels of the plurality of first projects by using work histories of the plurality of first projects; clustering the plurality of first projects into a plurality of clusters, on the basis of the functional elements and the difficulty levels of the plurality of first projects; templating and generating, for each of the clusters, a worker pool (hereinafter, a templated worker pool) including a plurality of workers who participate in one or more first projects belonging to each of the clusters; identifying a functional element of a crowdsourcing-based project (hereinafter, a second project) scheduled to be opened; evaluating a predicted difficulty level of the second project by using pilot tasks of the second project; selecting any one of the plurality of clusters, on the basis of the functional element and the predicted difficulty level of the second project; applying the templated worker pool of the selected cluster as a worker pool of the second project; opening the second project and assigning a plurality of tasks of the second project to a plurality of workers of the templated worker pool to request performance of the tasks; and receiving a plurality of work results from the plurality of workers of the templated worker pool, wherein the functional element is determined on the basis of a work tool for performing a project, the work tool is a tool provided by the project and used by workers to perform tasks requested by the project, 23the method further includes: after the second project is completed, evaluating an actual difficulty level of the second project by using a work history of the second project; and determining whether or not to assign the second project to the selected cluster by comparing the predicted difficulty level of the second project with the actual difficulty level, the method further includes, when an additional worker pool is applied as the worker pool of the second project in addition to the templated worker pool of the selected cluster, and the second project is determined to be assigned to the selected cluster, updating the templated worker pool of the selected cluster by using the worker pool of the second project, and, the method further includes, when the second project is determined not to be assigned to the selected cluster, not updating the templated worker pool of the selected cluster by using the worker pool of the second project.” (claim 1); and “executing the method of generating a work pool based on a functional element and a difficulty level of a crowdsourcing-based project” (claim 7).  These claims describes a process of  assigning worker to projects (i.e. organizing human activity) based on the analysis and evaluation project data and performance (i.e. mental processes), which can be performed without a computer.  Dependent claims 2-6 further describe the analysis and evaluation of project data. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which includes managing personal behavior and Mental Process which includes observations, evaluations, judgments, and opinions. The claimed invention can encompass a person with pen and paper analyzing and evaluating project and worker data in order to assign project tasks. Therefore, claims 1-7 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1 and 7 recite additional elements of automatically generating a work pool…by a computer and a non-transitory computer program stored in a computer-readable recording medium to be combined with a computer. These additional elements do not integrate the abstract idea into a practical application because the claims do not 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 17 recite additional elements of automatically generating a work pool…by a computer and a non-transitory computer program stored in a computer-readable recording medium to be combined with a computer. As per the Applicant’s specification, a computer can be smartphones, tablets, PDA’s, laptops, desktops, and servers [0056]; a computer program can be an application and include code written in machine language [00137]; and the recording medium include ROM, RAM, CD-ROMS, magnetic tape, floppy disks, optical data storage devices, and the like [00139]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-7 do not include additional elements 

Examiner Note

The closest prior art(s) to the claimed invention include Van Pelt et al. (US 2012/0265573) that teaches evaluating task attributes that include level of difficulty and subjectivity, assigning tasks to a pool of workers based task difficulty and quality requirement, evaluating/monitoring worker task performance to determine if additional workers are needed and/or if the difficulty level needs to be re-assessed;  Volkov et al. (US 2017/0185939 A1) teaches identifying worker and task similarity clusters based on a set of features; Blassin et al. (US 2016/0162478 A1) teaches segmenting and assigning crowd workers to tasks based on attributes and auditing/inspecting crowd worker completed tasks; and Yu et al. NPL “Resource Management for Elastic Cloud Workflows” teach a master-worker framework for assigning pools of workers to tasks in a distributed computing environment. However, none of the prior art(s) alone or in combination teach the claimed invention as detailed in claims 1-7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624